Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application claims priority from provisional application 62895625 (filed 09/04/2019), provisional application 62870025 (filed 07/02/2019), and provisional application 62956402 (filed 01/02/2020).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 5, 6, 12, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 11, the phrase “the respective bitmasks” (plural form) is unclear and ambiguous as to whether it is referred to the “respective bitmask” (singular form) as in claim 1 line 10.  Clarification or correction is respectfully requested.  Similar problem appears in line 13 and 18, as well as many places of some of the amended claims, such as, claims 5, 6, 12, 16, and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190149988 A1, hereinafter KIM), in view of Barabell et al. (US 20160037550 A1, hereinafter Barabell).

Regarding claim 1, KIM teaches a cloud radio access network (C-RAN), comprising (in general, see fig. 12-15 and corresponding paragraphs 91-105, along with fig. 8-9 and their corresponding paragraphs 62-73): 
a plurality of remote units (RUs), each being configured to exchange radio frequency (RF) signals with at least one user equipment (UE) (see at least para. 69 along with para. 63, e.g. how CU, RUs, and UEs are connected and utilized); and

the central unit being configured to: 
determine sets of data to be sent to the plurality of RUs (see at least para. 97-104, e.g. any one of figures 12-15 can be used, for example, fig. 13 or fig. 15); 
determine a mapping of each of the sets of data to at least one of the plurality of RUs (see at least para. 104, e.g. FIG. 15 illustrates an example that control information of each RU is added to a header field for RU-ID); 
add a respective bitmask, based on the mapping, to each set of data (see at least para. 104 along with para. 87-88, e.g. use of RU-IDs, note that both (a) and (b) examples of para. 87-88 would work, and the examiner currently using (a) for the time being), 
each of the respective bitmasks having a bit position for each of the plurality of RUs (see at least para. 87, e.g. 4 bits (of the 16 bits) are used as an identifier for RU identification), 
wherein each of the respective bitmasks indicates each RU that the respective set of data is intended for (see at least fig. 15, e.g. RU-specific control information for each RU), 
wherein at least one of the bitmasks indicates two or more of the plurality of RUs that at least one of the sets of data is intended for (see at least fig. 15, e.g. wherein two RU-IDs indicate two RUs that two RU-specific control information are intended for, respectively); and 

KIM differs from the claim, in that, it does not specifically disclose fronthaul interface; which is well known in the art and commonly used for reducing or eliminating possible interferences.
Barabell, for example, from the similar field of endeavor, teaches similar or known mechanism of utilizing fronthaul interface in CU and RUs (see at least para. 92 of fig. 1, e.g. Controller Unit (CU) 22, 24 and Remote Units (RU) 26a-26i connected by an Ethernet network 28); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Barabell into the method of KIM for reducing or eliminating possible interferences.

Regarding claim 2, KIM in view of Barabell teaches the central unit is a Distributed Unit (DU) configured to operate in a 3GPP Fifth Generation communication system.  (KIM, see at least para. 70-72 of fig. 9; Barabell, see at least para. 92 and 102 of fig. 1, e.g. CU/DU/RUs for 5G)

Regarding claim 3, KIM in view of Barabell teaches the central unit is a baseband controller configured to operate in a 3GPP Long Term Evolution (LTE) communication system.  (Barabell, see at least para. 101 of fig. 1, e.g. baseband controller for LTE)

Regarding claim 4, KIM in view of Barabell teaches at least one of the sets of data comprises user plane data.  (KIM, see at least fig. 15 along with para. 82-84 of fig. 11, e.g. after setting up RU-IDs, the vehicle distributed MIMO antenna UE may prepare for communication with the eNB)

Regarding claim 5, KIM in view of Barabell teaches a length of each of the respective bitmasks is predetermined and configured during initial configuration of the C-RAN, wherein the length of each of the respective bitmasks is a number of bits equal to a number of the plurality of RUs.  (KIM, see at least para. 87 along with para. 81, e.g. a number of bits equal to a number of the plurality of RUs)

Regarding claim 6, KIM in view of Barabell teaches each of the plurality of RUs decodes a particular set of date only when a bit corresponding to the RU in the respective bitmask for the particular set of data is set.  (KIM, see at least para. 87 along with para. 81 and fig. 15, e.g. using RU-ID header for respective RUs)

Regarding claim 7, KIM in view of Barabell teaches two or more of the sets of data are sent in a single packet transmission.  (KIM, see at least fig. 12 and/or fig. 13, e.g. RU-Aggregated Control Information)

Regarding claim 8, KIM in view of Barabell teaches the mapping is based on physical resource block (PRB) groups in the C-RAN.  (Barabell, see at least para. 231-

Regarding claim 9, KIM in view of Barabell teaches the mapping is based on frequency reuse layers in the C-RAN.  (Barabell, see at least para. 216, e.g. reusing the same resources among UEs)

Regarding claim 10, KIM in view of Barabell teaches the mapping of a particular set of data is based on at least one channel to which the particular set of data relates to.  (KIM, see at least para. 92, e.g. PDCCH to encode uplink/downlink control information)

Regarding claim 11, KIM in view of Barabell teaches the fronthaul interface utilizes an ETHERNET network comprising at least one switch.  (Barabell, see at least para. 100, e.g. the CUs and the RUs may be connected through a standard switched Ethernet network 28 with one or more Ethernet switches)

Regarding claims 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, and 22, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, and 11, respectively, except each of these claims is in method claim format.

Response to Arguments
Applicant's arguments filed 01/10/2022 and 12/30/2021 have been fully considered.  Regarding independent claims 1 and 12, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465